The opinion of the Court was delivered by
Rogers, J.
— The Act of the 19th of April 1794, directs that all debts owing by any person within this State, at the time of his decease, shall be paid, as far as there are assets, in the manner and order following: first, physic, funeral expenses and servants’ wages; second, rents not exceeding one year; third, judgments; fourth, recognizances; fifth, bonds and specialties; and all other debts shall be paid without regard to the quality of the same, except debts due to the commonwealth, which shall be last paid. No distinction is made between creditors, wherever residing. By the Act, all debts whatever are ordered to be paid in the manlier prescribed, so that it will not admit of doubt that in other *315grades, as bonds and specialties, for example, a creditor, although residing elsewhere, is entitled to come in on the assets in the same manner and to the same extent as inhabitants or citizens. But it is said, that in marshalling the assets of an insolvent estate, a judgment rendered in another State only ranks as a simple contract, and consequently, as such only is a creditor of this description entitled to participate in the fund. That this is true of a foreign judgment, strictly, may be admitted; but X cannot bring myself to believe that a judgment rendered in a sister State is to be viewed, to all intents and purposes, as a foreign judgment. That it is something more than a debt by simple contract, must be conceded. By the constitution of the United States, citizens of each State are entitled to all the privileges and immunities of citizens of the several States; and whatever may have been thought of it heretofore, it is now settled that a judgment in one State is conclusive in all the States, provided it was rendered by a court having competent jurisdiction. The merits of such a judgment cannot be again put in issue, although suit may be brought on it in another State. The constitution was intended evidently to put citizens of our common country, as far as practicable, on the same footing. The legislature may by positive law, regulate as they please the disposition of personal property found within their borders; but that they intend to make any distinction between citizens of this and other States, should clearly appear; and as no difference is made in the distribution of other debts, we see no reason to make any in judgments.
The only time this point has come before any of our courts is in Bond’s Case, reported in 1 Whart. Dig., page 371, No. 73. It is there held, that judgment creditors who render their accounts within the time prescribed by the Act of 1794, are entitled to the preference, whether their judgments were obtained in the same county, or in any other county of this State, or in any other State. This case was ruled by the Orphans’ Court in Philadelphia, and has never been since questioned, nor will we now disturb it, particularly as since the Act of 1834, which entirely alters the order in which the debts of insolvent intestates shall be paid, the point has become of little practical importance. We have examined the cases cited at the bar. M’Elmoyle v. Cohen, (13 Peters 328); Cameron v. Wurtz, (4 M’Cord 278). The first is decided on the words of the Statute of George, which the court supposed indicated an intention to place judgments rendered in another State on a different footing from domestic judgments. As the language of the Acts is different, the case does not apply. The case of Cameron v. Wurtz is more to the point, but we cannot subscribe to the authority of that case, because we do not agree with the court who ruled it, that such a judgment is to be treated as a foreign judgment, which we admitted ranks as a simple contract only.
Decree reversed.